              Case 2:20-cr-00085-RAJ Document 91 Filed 07/20/21 Page 1 of 1




 1                                                               HON. RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATT

 9
     UNITED STATES OF AMERICA,                   )   No. CR20-085RAJ
10                                               )
                    Plaintiff,                   )   ORDER GRANTING MOTION TO
11                                               )   SEAL EXHBIT 2 OF DEFENDANT’S
               v.                                )   TRIAL BRIEF
12                                               )
     HARBANS SINGH,                              )
13                                               )
                    Defendant.                   )
14                                               )
15          THIS MATTER has come before the undersigned on the motion of defendant,

16   Harbans Singh, to file Exhibit 2 of Defendant’s Trial Brief under seal. The Court finds

17   there are compelling reasons to permit the filing of the document under seal.

18          IT IS HEREBY ORDERED that the Motion to Seal (Dkt. # 88) is GRANTED.

19   Defendant shall be permitted to file Exhibit 2 of Defendant’s Trial Brief under seal.

20          DATED this 20th day of July, 2021.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING DEFENDANT’S                                  1601 Fifth Avenue, Suite 700
       MOTION TO SEAL EXHIBIT 2                                              Seattle, WA 98101
       (Harbans Singh; CR20-085RAJ) - 1                                          (206) 553-1100
